Exhibit 12 CENTERPOINT ENERGY, INCORPORATED AND SUBSIDIARIES COMPUTATION OF RATIOS OF EARNINGS TO FIXED CHARGES (Millions of Dollars) Six Months Ended June 30, 2007 2008 Income from continuing operations $ 200 $ 224 Income taxes for continuing operations 100 136 Capitalized interest (15 ) (7 ) 285 353 Fixed charges, as defined: Interest 305 296 Capitalized interest 15 7 Interest component of rentals charged to operating expense 8 7 Total fixed charges 328 310 Earnings, as defined 613 663 Ratio of earnings to fixed charges 1.87 2.14
